      Case 2:17-cv-04518-SMM Document 37 Filed 02/08/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Sorge,                                  No. CV-17-04518-PHX-SMM
10                   Plaintiff,                     ORDER
11   v.
12   Yelp Incorporated,
13                   Defendant.
14
15         Before the Court is the parties’ Stipulation for Extension of Time to Respond to
16   Summary Judgment (Doc. 36). Pursuant to the stipulation,

17         IT IS HEREBY ORDERED granting the Stipulation for Extension of Time to
18   Respond to Summary Judgment (Doc. 36).

19         IT IS FURTHER ORDERED that Plaintiff shall file a response to Defendant’s

20   motion for summary judgment on or before Monday, February 25, 2019.
21         Dated this 8th day of February, 2019.
22
23
24                                                  Honorable Stephen M. McNamee
                                                    Senior United States District Judge
25
26
27
28
